Citation Nr: 0205831	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an increased rating for residuals of 
fragment wound, scar of the mid-abdomen, currently rated as 
10 percent disabling.  

3.  Entitlement to an increased rating for residuals of 
fragment wound, scars of the right flank, currently rated as 
10 percent disabling.  

(The issue of service connection for residuals of a head 
injury will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied increased 
ratings for residuals of fragment wound, scar of the mid-
abdomen, and residuals of fragment wound, scars of the right 
flank, and also denied service connection for a skin 
disorder, residuals of a head wound, and a residuals of a 
back wound.  The veteran did not appeal the issue of service 
connection for a skin disorder, but appealed all other 
issues.  In January 2002, the veteran testified before the 
undersigned member of the Board at the RO.  

In a November 1999 rating decision, service connection for 
hypertension was denied.  The veteran was notified of this 
decision and of his procedural and appellate rights.  In 
November 1999, the veteran submitted a notice of disagreement 
as to this issue, but he withdrew his appeal in writing in a 
VA Form 9 received in January 2000 per 38 C.F.R. § 20.204.  

In January 2002, the veteran raised the issues of service 
connection for post-traumatic stress disorder (PTSD), 
esophageal reflex disorder secondary to shell fragment 
wounds, hypertension secondary to shell fragment wounds, and 
internal organ damage to include the stomach, liver, and 
colon.  The Board refers these issues to the RO for 
appropriate development.  

The Board is not, at this time, considering the claim of 
entitlement to service connection for residuals of a head 
injury on the merits.  Rather, the Board is undertaking 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran sustained a shrapnel wound to the right back 
during service which is currently manifest by a shrapnel 
wound scar of the right back.

2.  The veteran's scar of the mid-abdomen, residuals of 
fragment wound, is tender and painful, but it is not 
productive painful motion, limitation of motion, or any other 
functional impairment.  

3.  The veteran's scars of the right flank, residuals of 
fragment wound, are tender and painful, but they are not 
productive painful motion, limitation of motion, or any other 
functional impairment.  

4.  The veteran sustained a through and through injury to the 
right flank indicative of moderate muscle damage to Muscle 
Group XIX, but moderately severe muscle damage is not 
demonstrated.  




CONCLUSIONS OF LAW

1.  A shrapnel wound scar of right back was incurred in 
service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
scar of the mid-abdomen, residuals of fragment wound, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).

3.  The criteria for a rating in excess of 10 percent for 
scars of the right flank, residuals of fragment wound, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).

4.  A separate 10 percent rating is warranted for moderate 
muscle damage to Muscle Group XIX, residual of fragment wound 
to the right flank.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August 1999 rating decision and the November 1999 statement 
of the case, of the reasons and bases for the denial of his 
claims.  The Board notes that the January 2002 Board hearing 
complied with 38 C.F.R. § 3.103.  The Board concludes that 
the discussions in the rating decision and in the statement 
of the case, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's VA and private medical records have been 
obtained and he was afforded a VA examination in October 
1999.  The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claims.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

The veteran had active service from June 1967 to June 1970.  
He served in combat.  The service medical records show that 
the veteran sustained fragment wounds from a grenade to his 
back and right side in June 1968.  He was hospitalized for 
his injuries.  The veteran had a healing midline surgical 
scar with two open small granulating areas at the upper and 
lower aspects and a healing wound was present in the right 
flank.  There was no artery or nerve involvement.  The 
veteran was placed on limited profile.  The Board notes that 
the veteran also sustained laceration of his liver and 
perforation of his stomach and colon.  Surgical procedures 
were undertaken for the internal damage.  His discharge 
examination revealed scars of the abdomen and back.  

Post-service, in August 1970, he was afforded a VA 
examination which revealed residual scarring of the abdominal 
midline from the epigastric region to the pubic region.  The 
lower 4th of the scar was adherent to the underlying tissue.  
The scar was 25 centimeters by 3 centimeters.  The veteran 
had 3 scars of the right flank.  The first was 7 by 1 
centimeter, the second was 9 by 1/2 centimeter, and the third 
was 4 and 1/2 by 1 centimeter.  The first 2 were partially 
retracted and adherent to underlying tissue.  All scars were 
well-healed and not tender, but were disfiguring.  The 
abdominal midline scar represented a defect which prevented 
the veteran from lifting heavy objects.  

In an October 1970 rating decision, service connection was 
granted for a scar of the mid-abdomen, residuals of fragment 
wound and for scars of the right flank, residuals of fragment 
wound.  Both were assigned 10 percent ratings.  

In February 1999, the veteran's current claim was received.  
With regard to his scars, the veteran asserted that they were 
painful.  

Thereafter, private medical records were received which 
revealed a shrapnel wound scar of the right upper back which 
was 3 inches long.  X-rays of the spine revealed a 5 by 10 
millimeter metallic foreign body representing a shrapnel 
fragment projected at the level of the T-10 vertebra.  

In October 1999, the veteran was afforded a VA examination.  
At that time, the veteran related that in June 1968, he 
sustained a shrapnel wound involving he midabdomen while in 
combat in Vietnam.  He stated that he currently had pain in 
the scar area of the mid-abdomen 2-3 times per week.  He also 
indicated that he had some itching in that area, as well.  
The veteran also stated that he additionally sustained 
shrapnel wound to the right flank and right back.  He related 
that he continued to have pain the scarred areas.  Physical 
examination revealed that the veteran had a scar in the mid-
abdomen area which was 35 centimeters in length.  The scar in 
the right flank area was 10 centimeters in length.  The scar 
in the right back was 12.5 centimeters in length.  All three 
scars were very tender and painful to palpation.  They were 
superficial.  There was no adherence of the scars.  They were 
of fine texture with no skin ulceration.  There was some 
moderate depression of all three scars.  There was also 
moderate tissue loss of all three scars.  There was moderate 
keloid formation, but no edema or inflammation.  The three 
scars were brownish in color.  The scar of the midabdomen 
mildly disfiguring, the other scars were non-disfiguring.  
There was no limitation of function due to any of the scars.  
The diagnoses were shrapnel wound scar, mid-abdomen, 
superficial, very tender and painful; shrapnel wound scar, 
right flank, superficial, very tender and painful; shrapnel 
wound scar, right back, very tender and painful.  

In January 2002, the veteran testified before the undersigned 
member of the Board.  At the hearing and in correspondence of 
record, he presented his contentions and testimony.  The 
veteran indicated that he suffered a shrapnel wound not only 
to his right flank but also to his back area.  He reported 
that all scarring was very painful.  


Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, 38 U.S.C.A. § 1154(b) is 
for application as the veteran served in combat and asserts 
that he suffered a back wound during combat.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  38 
U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.  

In this case, the service medical records show that the 
veteran sustained a fragment wound to his right back.  
Private medical records show that he has retained shrapnel at 
the level of T-10 vertebra.  The October 1999 VA examination 
clearly shows that the veteran not only has residual scarring 
due to a shrapnel wound to the right flank, he also has a 
residual shrapnel wound scar of the right back.  These are 
two separate areas where the veteran sustained shrapnel 
wounds.  

In light of the foregoing, the Board finds that the veteran 
sustained a shrapnel wound to the right back during service 
which is currently manifest by a shrapnel wound scar of the 
right back.  Therefore, since a shrapnel wound scar of right 
back was incurred in service, service connection is warranted 
for that residual injury.  


Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims ("Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.56, governs the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

The rating schedule ratings under several Diagnostic Codes 
for scarring of the skin.  Scars which are superficial, 
poorly nourished, with repeated ulceration are rated under 
Diagnostic Code 7803.  Scars which are superficial, tender 
and painful on objective demonstration are rated as 10 
percent disabling under Diagnostic Code 7804.  Under 
Diagnostic Code 7805, other scars are rated based on the 
limitation of function of the part affected.  


Residuals of Fragment Wound, Scar of the Mid-Abdomen

The medical evidence shows that the veteran's scar of the 
mid-abdomen is tender and painful.  The scar is rated as 10 
percent disabling based on it being tender and painful under 
Diagnostic Code 7804.  There is no evidence of any limitation 
of motion or functional impairment due to this scar.  There 
is no hernia present.  In order for a higher rating to be 
warranted under Diagnostic Code 7805, there must be some 
limitation of function of the part affected.  That is not the 
case here.  As such, a higher rating is not warranted.  

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca.  
In this case, the veteran does not have limitation of motion 
or painful motion.  The veteran does not allege limitation of 
motion or painful motion.  Therefore, in light of the 
foregoing, DeLuca is not for application.  

The Board has considered whether an evaluation should be 
separately granted for muscle injury.  However, the actual 
record reflects that this scar is a postoperative scar rather 
than a scar associated with a fragment wound.  This was 
partially noted in the body October 1970 rating decision.  
There is no indication that there is additional muscle injury 
associated with this disability.  Thus a separate evaluation 
is not warranted, even though the disorder is classified as 
residuals of fragment wound.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's residuals of fragment wound, scar of 
the mid-abdomen, causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  


Residuals of Fragment Wound, Scars of the Right Flank

The medical evidence shows that the veteran's scars of the 
right flank are tender and painful.  The scarring is rated as 
10 percent disabling based on it being tender and painful 
under Diagnostic Code 7804.  There is no evidence of any 
limitation of motion or functional impairment due to the 
scarring.  There is no hernia present.  In order for a higher 
rating to be warranted under Diagnostic Code 7805, there must 
be some limitation of function of the part affected.  That is 
not the case here.  As such, a higher rating under Diagnostic 
Code 7805 is not warranted.  

In this case, the veteran does not have limitation of motion 
or painful motion.  The veteran does not allege limitation of 
motion or painful motion.  Therefore, in light of the 
foregoing, DeLuca is not for application.  

However, the Board notes that the records show that the 
veteran sustained a through and through injury to the right 
flank.  As such, the muscle code governing ratings for 
injuries to the torso pursuant to Muscle Group XIX must be 
considered, under Diagnostic Code 5319.  The veteran may be 
assigned an additional disability rating based on muscle 
injury.  The United States Court of Appeals for Veterans 
Claims ("the Court"), in Esteban v. Brown, 6 Vet. App. 259 
(1994), stated that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions. 

In considering the veteran's shrapnel wound under the 
applicable criteria, a through and through injury to the 
muscle warrants at least a rating for moderate disability of 
the muscle.  There is evidence of moderate tissue loss.  
Thus, since the veteran sustained a through and through 
injury to the right flank and has tissue loss in that area, 
he is considered by the Board to have at least a moderate 
disability which warrants a 10 percent rating.  In order for 
a higher rating to be warranted, the evidence would have to 
show indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  This is not the case here.  The veteran 
primarily has a tender and painful scar, separately 
compensated, moderate tissue loss, and depression of the 
scar.  He does not have any of the listed criteria, as noted.  
As such, the Board finds that a 10 percent rating, but no 
more, is warranted for moderate muscle damage to Muscle Group 
XIX.  

The Board also notes that since there is no nerve damage, the 
rating codes governing disability due to nerve damage are not 
for application.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's residuals of fragment wound, scar of 
the right flank, causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  


ORDER

Service connection for a shrapnel wound scar of right back is 
granted.

An increased rating for scar of the mid-abdomen, residuals of 
fragment wound, is denied.  

An increased rating for scars of the right flank, residuals 
of fragment wound, is denied.  

A separate 10 percent rating for moderate muscle damage to 
Muscle Group XIX, residual of fragment wound to the right 
flank, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

